Citation Nr: 0521869	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  03-15 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
November 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In its current status, the case 
returns to the Board following completion of development made 
pursuant to its January 2005 remand.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran's service medical records show treatment for 
an undefined form of hepatitis in the 1971; the first 
documented evidence of hepatitis C is recorded many years 
after service.  

3.  The veteran's currently diagnosed hepatitis C is in not 
related to injury, disease or event noted during his military 
service.  


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by the 
veteran's military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection
In general entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).  Alternatively, 
under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when:  (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

The veteran contends that he currently has hepatitis C that 
was incurred in his military service.  He reports that he was 
treated for that condition while he served in Vietnam and 
that as a result of that condition; he was evacuated to Scott 
Air Force Base and subsequently to Fort Campbell.  The 
veteran also reports that his military records document his 
treatment for hepatitis.  A review of the service medical 
records show this is true.  He was treated for recurrent 
hepatitis in service.  The type of hepatitis he had in 
service was unspecified in the record.  

The Board has reviewed the entire record and finds references 
to diagnoses of hepatitis C in VA records dated in 1999, and 
in private and VA records recorded in 2002.  The presence of 
hepatitis C was confirmed by reports of VA outpatient 
treatment, dated in March 2002.  Testing for hepatitis C 
antibodies was positive.

An opinion dated in April 2002 shows that a VA examiner noted 
that the veteran had a history of remote jaundice, with 
positive HBsAb and positive HCV (hepatitis C) tests among 
other conditions.  The examiner concluded, "In my opinion, 
any medical condition or diagnosis (including all diagnoses 
and symptoms documented for this patient) could possibly be 
related to exposure to herbicides during prior service in 
Viet Nam."  The clinical basis of this opinion was not 
provided, particularly as it relates to the current diagnosis 
of hepatitis C.  Moreover, there is no indication that the 
determination was based on a review of the entire clinical 
record.  These deficiencies diminish the probative value of 
the 2002 opinion.  

In April 2005, another VA physician reviewed the veteran's 
claims folder.  The examiner noted that the veteran had a 
diagnosis of hepatitis C that was first shown several years 
after the veteran's separation from service.  The examiner 
also noted the statement in the record that shows that a 
doctor determined that the veteran's hepatitis C was related 
to the veteran's herbicide exposure during his military 
service; however, the 2005 examiner concluded that the 
connection to military and herbicide exposure "does not pass 
medical scrutiny."  The April 2005 report also shows that 
the VA physician found that the veteran had hepatitis A in 
service with no current residuals.  The examiner noted that 
the veteran had a wound in service, but that the wound was 
not likely contaminated with hepatitis C which is transmitted 
by exposure to blood or other body fluids.  In the veteran's 
case, the examiner noted a history remarkable for other risk 
factors such as substance abuse.  The examiner opined that it 
would be speculation to conclude that the veteran's hepatitis 
C was casually related to the veteran's service, as "there 
is nothing in the file that would indicate this to be so, 
although anything is possible."

The examiner's response did not employ the nomenclature 
requested, that is "whether it is at least as likely as 
not".  Nevertheless, it is clear, that the examiner, based 
on a review of the record, the clinical history and sound 
medical principles, reached the conclusion that there no 
clinical basis to support a finding that the veteran's 
currently diagnosed hepatitis C is related to injury, disease 
or event noted during his military service.  The Board finds 
this statement is therefore credible and constitutes negative 
evidence in the veteran's claim for service connection for 
hepatitis C.  

The Board is mindful of the doctrine of benefit of the doubt.  
That doctrine requires resolution of an issue in favor of the 
claimant when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter.  38 U.S.C.A. § 5107 (West 
2002).  In this case, the Board finds that the positive and 
negative evidence is not in relative equipoise with respect 
to whether that the veteran currently has hepatitis C 
associated with injury, disease or event noted during his 
military service.  Therefore, the benefit of the doubt 
doctrine is for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  In view of the foregoing, the 
preponderance of the evidence is against the claim for 
service connection for hepatitis C.  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  VCAA notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must convey: (1) 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) the information and evidence 
that the VA will seek to provide; (3) the information and 
evidence that the claimant is expected to provide; and (4) 
notice that the claimant is to provide any evidence in his or 
her possession that pertains to the claim, or something to, 
the effect that the claimant should "give us everything 
you've got pertaining to your claim(s)". This new "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

The RO initially notified the veteran of its duty to inform 
and assist him in letters dated in May 2002 and again in 
April 2003.  These letters informed the veteran how he could 
prevail on the issue of service connection and of VA's duties 
to assist him in the presentation of his claim.  The RO 
afforded the veteran details about the sources of evidence 
that might show his entitlement.  Specifically, the veteran 
was informed of the allocation of burdens of obtaining the 
needed information.  He was asked to tell VA about any other 
information or evidence he wanted it to get for him.  

The Board observes that the RO specifically provided a 
statement concerning how the veteran could prevail on his 
claims for service connection.  Although the RO did not 
specifically asked the veteran to submit all evidence in his 
possession, it did advise him that it was his responsibility 
to make sure VA had evidence necessary to support his claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  Thus, the Board concludes that any 
errors of timing or content are harmless in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  

With respect to the duty to assist, VA obtained and 
associated the veteran's service medical records, VA 
treatment records and assembled reports of private treatment.  
In addition, pursuant to the January 2005 remand, the RO also 
provided the veteran with a VA examination to determine 
current nature and etiology of his hepatitis C.  

In view of the foregoing, VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Therefore, he is not be prejudiced by the Board's proceeding 
to the merits of the claim.  


ORDER

Service connection for hepatitis C is denied.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


